EXHIBIT 10.2

 

EXECUTION COPY

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN
A FORM REASONABLY ACCEPTABLE TO THE BORROWER REPRESENTATIVE, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (ii)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING
THE FOREGOING, THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE, PROVIDED
SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.

 

UNSECURED NOTE

 

Issuance Date: February 25, 2019

Principal: U.S. $13,154,930.60

 

FOR VALUE RECEIVED, Midwest Energy Emissions Corp., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of AC Midwest Energy LLC, a
Delaware limited liability company or its registered assigns (the “Lender”) the
amount set out above as the Principal pursuant to the terms of that certain
Financing Agreement dated as of February 25, 2019, by and among the Borrower,
MES, Inc., a North Dakota corporation (“MES”) and the Lender (together with all
exhibits and schedules thereto and as may be amended, restated, modified and
supplemented from time to time the “Financing Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Financing Agreement.

 

The Credit Parties hereby, jointly and severally, promise to pay accrued and
unpaid interest and premium, if any, on the Principal on the dates, rates and in
the manner provided for in the Financing Agreement. This Unsecured Note is
referred to herein and in the Financing Agreement as the “Unsecured Note” and
all Unsecured Notes issued in exchange, transfer, or replacement hereof in
accordance with the terms of the Financing Agreement are referred to herein and
in the Financing Agreement collectively as the “Unsecured Notes”.

 

This Unsecured Note is subject to permitted redemption and mandatory prepayment
on the terms specified in the Financing Agreement. At any time an Event of
Default exists, the Principal of this Unsecured Note, together with all accrued
and unpaid interest and any applicable premium due, if any, may be declared or
otherwise become due and payable in the manner, at the price and with the
effect, all as provided in the Financing Agreement.

 

Repayment of this Unsecured Note is guaranteed by the Guarantors in accordance
with the terms set forth in Article 8 of the Financing Agreement.

 

All payments in respect of this Unsecured Note are to be made in lawful money of
the United States of America at the Lender’s office in New York, New York or at
such other place as the Holder of Unsecured Notes shall inform the Borrower from
time to time.

 



 

1


   



 

This Unsecured Note may be assigned by the Lender, subject to the terms of
Section 10.8 of the Financing Agreement. This Unsecured Note is a registered
Unsecured Note and, as provided in the Financing Agreement, upon surrender of
this Unsecured Note for registration of transfer, duly endorsed, or accompanied
by a written instrument of transfer duly executed, by the registered Holder
hereof or such Holder’s attorney duly authorized in writing, a replacement
Unsecured Note for a like principal amount will be issued to, and registered in
the name of, the transferee. Prior to due presentment for registration of
transfer, the Borrower may treat the person in whose name this Unsecured Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Borrower will not be affected by any notice to the
contrary.

 

This Unsecured Note shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Unsecured Note and all disputes arising hereunder shall be governed by,
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The parties hereto (a) agree that any legal
action or proceeding with respect to this Unsecured Note shall be brought in any
state or federal and state court located within New York, New York, (b)
irrevocably waive any objections which either may now or hereafter have to the
venue of any suit, action or proceeding arising out of or relating to this
Unsecured Note brought in the aforementioned courts, and (c) further irrevocably
waive any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum.

 

THE LENDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS UNSECURED
NOTE.

 

[Intentionally left blank; Signature page follows.]

 



 

2


   



 

IN WITNESS WHEREOF, Borrower has caused this Unsecured Note to be duly executed
as of the date set out above.

 



 

BORROWER

 

 

 

 

Midwest Energy Emissions Corp.

 

        By:

/s/ Richard Gross

 

Name:

Richard Gross    

Its:

Chief Financial Officer  



 

 



3

